Exhibit 10.9

EXECUTION COPY

CONSENT AND WAIVER

DATED AS OF APRIL 5, 2005

TO

RECEIVABLES PURCHASE AGREEMENT

DATED AS OF APRIL 8, 2003

THIS CONSENT AND WAIVER TO RECEIVABLES PURCHASE AGREEMENT ("Consent") is made
effective as of this 5th day of April, 2005 by and among PNM Receivables Corp.,
a Delaware corporation (the "Seller"), Public Service Company of New Mexico, a
New Mexico corporation (the "Servicer"), the Investors party to the hereinafter
identified and defined Receivables Purchase Agreement, Bank of America, N.A., as
successor-in-interest to Fleet Securities, Inc., as a Managing Agent, and Bank
of America, N.A., as successor-in-interest to Fleet Securities, Inc., as Deal
Agent for the Investors under such Receivables Purchase Agreement dated as of
April 8, 2003 (as amended by that certain Amendment No. 1 dated June 19, 2003,
that certain Amendment No. 2 dated April 6, 2004, as modified by that certain
Assignment dated April 28, 2004, as amended by that certain Amendment No. 3
dated October 15, 2004, and as modified hereby and as the same may hereafter be
amended, modified, supplemented or restated from time to time, the "Receivables
Purchase Agreement").  Capitalized terms used herein and not otherwise defined
herein shall have the meaning given to them in the Receivables Purchase
Agreement.

WITNESSETH

WHEREAS, the Seller, the Servicer, the Investors, the Managing Agent and the
Deal Agent are parties to the Receivables Purchase Agreement;

WHEREAS, the Seller, the Servicer, the Investors, the Managing Agent and the
Deal Agent wish to amend the Receivables Purchase Agreement;

WHEREAS, the Seller and the Servicer wish to extend the Liquidity Termination
Date under the Receivables Purchase Agreement to April 4, 2006;

WHEREAS, the Investors, the Managing Agent and the Deal Agent wish to grant the
Consent on the terms and conditions set forth herein:

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Seller, the
Servicer, the Investors, the Managing Agent and the Deal Agent have agreed to
the following:

1.                Waiver and Request for Extension.   Pursuant to Section 13.4
of the Agreement, the Seller hereby requests an extension of the Liquidity
Termination Date to April 4, 2006.  Each of the parties hereto consents to such
extension and agrees to waive the notice and timing requirements with regard to
the foregoing extension set forth in Section 13.4 of the Receivables Purchase
Agreement.

--------------------------------------------------------------------------------


2.                Conditions of Effectiveness.  The provisions of Section 1 of
this Consent shall not become effective unless this Consent shall have been
executed by the Seller, the Servicer, the Investors, the Managing Agent and the
Deal Agent.

3.                Representations and Warranties of the Seller and Servicer. 
The Seller and Servicer hereby represent and warrant as follows:

3.1.            The Seller and Servicer have the legal power and authority to
execute and deliver this Consent and the officers of the Seller and Servicer
executing this Consent have been duly authorized to execute and deliver the same
and bind the Seller and Servicer with respect to the provisions hereof.

3.2.            This Consent and the Receivables Purchase Agreement as
previously executed and as modified hereby, constitute legal, valid and binding
obligations of the Seller and Servicer, enforceable against them in accordance
with their terms (except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditor's rights
generally).

3.3.            Upon the effectiveness of this Consent, the Seller and Servicer
hereby reaffirm all covenants, representations and warranties made in the
Receivables Purchase Agreement and the other Transaction Documents to the extent
the same are not modified hereby, and agrees that all such covenants,
representations and warranties shall be deemed to have been remade as of the
effective date of this Consent.

3.4.            There exists no Amortization Event.

4.               Reference to the Effect on the Receivables Purchase Agreement.

4.1.            Upon the effectiveness of Section 1, on and after the date
hereof, each reference in the Receivables Purchase Agreement to "this
Receivables Purchase Agreement," "hereunder," "hereof," "herein" or words of
like import in each of the Loan Documents shall mean and be a reference to the
Receivables Purchase Agreement as modified hereby.

4.2.            Except as specifically modified above, the Receivables Purchase
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect, and
are hereby ratified and confirmed.

4.3.            Except as specifically stated above, the execution, delivery and
effectiveness of this Consent shall not operate as a waiver of any right, power
of remedy of the Deal Agent, the Managing Agent or the Investors, nor constitute
a waiver of any provision of the Receivables Purchase Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith. 

2

--------------------------------------------------------------------------------


The Deal Agent, on behalf of itself and the Investors, hereby expressly reserves
all of the Deal Agent's and the Investors' rights and remedies under the
Receivables Purchase Agreement, the other Transaction Documents and applicable
law in respect of any Amortization Events under the Receivables Purchase
Agreement and the other Transaction Documents. 

5.               Headings.  Section headings in this Consent are included herein
for convenience of reference only and shall not constitute a part of this
Consent for any other purpose.

6.               Counterparts.  This Consent may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart.

The remainder of this page is intentionally blank.

3

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Consent has been duly executed as of the day and year
first above written.

PNM RECEIVABLES CORP., as Seller

By:       /s/ Terry R.
Horn                                                         
Name:  Terry R. Horn
Title:     Treasurer

PUBLIC SERVICE COMPANY OF NEW MEXICO, as Servicer


By:       /s/ Terry R.
Horn                                                         
Name:  Terry R. Horn
Title:     Treasurer

--------------------------------------------------------------------------------


YC SUSI TRUST, as Conduit Investor

 By:  Bank of America, N.A., as Administrative Trustee

By:       /s/ Charu
Mani                                                             
Name:  Charu Mani
Title:     Vice President

BANK OF AMERICA, N.A., as Alternate Investor

 By:       /s/ Charu
Mani                                                             
Name:  Charu Mani
Title:     Vice President

BANK OF AMERICA, N.A., as Managing Agent and as
                                                                               
Deal Agent

By:       /s/ Charu
Mani                                                             
Name:  Charu Mani
Title:     Vice President